Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0712
                       Lower Tribunal No. 20-16333
                          ________________


                              Miami 37 LLC,
                                  Appellant,

                                     vs.

             Certain Underwriters at Lloyd's London,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Oscar Rodriguez-Fonts, Judge.

      Valiente, Carollo & McElligott, PLLC, and Matthew McElligott and
Caroline Carollo, for appellant.

    Akerman LLP, and Gerald B. Cope, Jr. and Lorayne Perez; Phelps
Dunbar LLP, and Sarah J. Smith (Tampa), for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     BOKOR, J.
      The issue on appeal turns on whether, under the applicable insurance

policy, the insurer maintains the right to compel the insured to appraisal after

reaching an impasse at mediation. The policy explicitly “absolves the parties

of their obligation to participate in appraisal if, after mediation was requested,

either party rejected the mediation result.” Almeria Park Condo. Ass’n, Inc.

v. Empire Indem. Ins. Co., No. 18-20609-CIV, 2018 WL 8193773 at *3 (S.D.

Fla. May 24, 2018) (internal quotations omitted). In Almeria Park, now-Chief

Judge Altonaga, in evaluating under Florida law an analogous mediation or

appraisal provision and an analogous argument, “disagree[d] with [the

insured’s] construction of the Policy.” Id. That policy, like the one at issue,

explicitly “absolves the parties of their obligation to participate in appraisal if,

after mediation was requested, either party rejected the mediation result.”

Id. (internal quotations omitted).

      We adopt Chief Judge Altonaga’s well-reasoned analysis in full:

      The plain language of the Policy does not indicate a “reject[ion]”
      of “the mediation result” occurs any time a mediation ends in an
      impasse. Instead, the mediation clause, which is on the same
      page of the Policy as the appraisal condition, specifically
      accounts for the possibility the parties reach a “settlement in the
      course of mediation,” but one party “rescind[s] the settlement
      within three business days after reaching settlement.” It appears
      the language regarding “reject[ion]” of “the mediation result” in
      the appraisal condition refers to this scenario, rather than a
      mediation merely ending in impasse.            Consequently, the
      exception to the appraisal condition relating to either party



                                         2
     “reject[ing] the mediation result” does not release Plaintiff from
     its obligation to submit to appraisal of his claim.

Id. at *4 (citations omitted). Accordingly, under the plain language of the

contract, an impasse at mediation constitutes no waiver of or exception to

the mandatory appraisal provision. The trial court correctly granted the

insurer’s motion to compel appraisal and to stay or abate the lawsuit pending

completion of the appraisal.

     Affirmed.




                                     3